DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 Response to Amendment
In response to the amendment received July 2, 2021:
Claims 1, 3-5, 7-15, 17-20, and 22 are pending.  (Note: Claims 16 and 21 are canceled via Examiner’s Amendment below.)
The previous prior art rejection is withdrawn in light of the amendment.  Thus, the application is in condition for allowance (in light of the Examiner’s Amendment set forth below).
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on February 6, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krista Brukhardt on October 7, 2021.
The application has been amended as follows: 
Amend claim 1 by replacing the phrase ‘the connecting lugs have’ with “each of the connecting lugs have” (line 11).
Amend claim 3 by replacing the phrase ‘of the connecting lug’ with “of each of the connecting lugs” (line 2).
Amend claim 7 by:

	(2) replacing ‘a’ before ‘plurality’ with “the” (line 3),
	(3) replacing ‘same adjacent one another’ with “the plurality of electrode plates adjacently” (line 4),
	(4) replacing ‘a’ before ‘block’ with “the” (line 4),
	(5) replacing ‘a’ before ‘connecting’ with “the” (line 8),
	(6) inserting the word “the” between ‘producing’ and ‘at’ (line 8).
Amend claim 8 by:
	(1) replacing ‘at least one’ with “the” (line 2),
	(2) replacing ‘an’ before ‘adjacent’ with “the” (line 3), 
	(3) inserting the word “the” between ‘of’ and ‘another’ (line 3),
	(4) replacing ‘at least one’ with “the” (line 4),
	(5) replacing ‘an’ before ‘external’ with “the” (line 4), 
Amend claim 9 by adding “is produced” after ‘lug’ (line 3).
Amend claim 12 by removing ‘means of’ (line 3).
Amend claim 14 by replacing the phrase ‘the connecting lugs have’ with “each of the connecting lugs have” (line 11).
Amend claim 15 by replacing the phrase ‘the connecting lugs have’ with “each of the connecting lugs have” (line 19).
Amend claim 17 by:
	(1) changing the dependency to claim 15, 
	(2) adding the phrase “each of” between ‘of’ and ‘the’ (line 2).

Cancel claim 16 and claim 21.
Allowable Subject Matter
Claims 1, 3-14, 17-20, and 22 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1, 14, 15, and 20. 
	Claims 1, 14, 15, and 20 teach the lead acid accumulator comprising the elements therein. Notably, it sets a first thickness corresponding to the grid, a second thickness corresponding to a connecting lug, and a third thickness associated with the frame, wherein “the second thickness and the third thickness is greater than the first thickness, further comprising a first tapered portion between the second thickness and the third thickness and a second tapered portion between the third thickness and the first thickness” (claims 1 and 14) or “the second thickness greater than the third thickness and the third thickness greater than the first thickness, further comprising a first tapered portion between the second thickness and the third thickness and a second tapered portion between the third thickness and the first thickness” (claims 15, 20). 
JP 05-335020 (Obara) teaches connecting lugs (fig. 1) (frames and grids evidenced by/rendered obvious by US 6232017 (Tsuchida et al.)) (both references previously relied upon).  However the tapered portions as claimed are not within the prior art.  No motivation exists in the prior art to incorporate the multiple tapered portions as claimed within the structure of the connecting portions, frame, and grid.  Thus, none of the prior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EUGENIA WANG/Primary Examiner, Art Unit 1759